Ryan, C. J.
I entirely concur in all that is said in the opinion of Mr. Justice Cole. The charge of the court below makes no distinction between the evidence of an express contract of employment, required between strangers, and between a member of a family and its head. In cases of the latter kind, I think that the distinction ought always to be pointed out; that the jury ought to be expressly charged that a recovery cannot be had upon an implied contract; should be cautioned against the great risk of abuse, and instructed not to find an express contract of employment, except upon clear and positive testimony.
When cases are remitted by this court for new trial, great caution ought generally to be used here in commenting upon the weight or credibility of evidence, in a manner that might go to influence the minds of jurors. And I think it unfortunate that Mr. Justice Lyon felt it necessary to express such strong views of the evidence in the court below, and of the weight given to it by the jury. I therefore think it right to *167say that tbe majority of the court do not concur in the views expressed upon the subject in his dissenting opinion.
By the Court. — Judgment reversed, and anew trial awarded.